Exhibit 10.1

 

 

[g182283ksi001.jpg]

 

 

 

Carpenter Technology Corporation

 

1735 Market Street, 15th Floor

 

Philadelphia, PA 19103

 

610-208-2136

 

 

August 6, 2018

 

Mr. Timothy F. Lain

 

Dear Tim:

 

We are pleased to extend an offer for the position of Vice President and Chief
Financial Officer reporting to Tony Thene, President and Chief Executive
Officer. Your work location will be Philadelphia, PA. Your effective date in
this role is September 14, 2018. Highlights of your new position include:

 

·                  Annual Base Salary: $400,000.00 paid bi-weekly.

 

·                  Annual Bonus Plan: You will be eligible to participate in the
Company’s Executive Bonus Compensation Plan or such successor arrangement (if
any) as the Board may from time to time establish.  Your target annual bonus
opportunity for the fiscal year ending June 30, 2019 is 55% of your annual base
salary pro-rated based on earnings received during the fiscal year.  Zero to
200% of target will be earned based on achievement of the relevant corporate
performance objectives as determined by the Board or its Compensation Committee
each fiscal year.

 

·                  Long Term Incentive Grants:  The Company generally grants
equity awards to its senior executives annually. The terms of these awards are
determined by the Compensation Committee of Carpenter’s Board of Directors. You
will be eligible to receive an annual award at the time these grants are made to
all employees in similar positions, and those grants are generally administered
in the first fiscal quarter of the year. The current target of the annual equity
incentive for your position is $400,000.00. You will receive a targeted annual
equity grant of $400,000 for fiscal year 2019 with a grant of $150,000 on
August 6, 2018 and a grant of $250,000 on September 14, 2018 in accordance with
the Stock-based Incentive Compensation Plan for Officers and Key Employees,

 

·                  Savings Plan (401k):  You remain eligible to participate in
Carpenter’s retirement savings plan. Carpenter contributes 3% of your base pay
andyou remain automatically enrolled for a 3% pre-tax employee contribution
rate. However, you are eligible to modify the automatic contribution from 0% to
100% of your base pay of which Carpenter will match up to 6%.

 

·                  Health, Welfare and Retirement Benefits:  You remain eligible
to participate in the employee benefit programs applicable to our salaried
employees generally, including the Company’s health and welfare plans, as well
as the defined contribution plan.  In addition, you remain eligible to
participate in the Deferred Compensation Plan for Officers and Key Employees of
Carpenter Technology Corporation.  Your annual vacation entitlement will be 5
weeks. Except as herein provided, or as may be hereafter approved by the Board
or its Human Resources Committee, you will not be entitled to further
compensation or benefits.

 

·                  Executive Severance Plan: Your employment by the Company is
“at will” and may be terminated by

 

--------------------------------------------------------------------------------


 

the Company or by you at any time.  However, if your employment terminates due
to a termination by the Company without “cause” or a resignation by you with
“good reason” (each, as defined in the attached Plan document), you will be
entitled to receive the severance benefits in place for similarly situated
employees. The Company has full discretion to change the program at any time,
and included with this offer is the Severance Pay Plan for Executives of
Carpenter.

 

·                  Change in Control Severance: You will be entitled to
severance benefits in the event of a change in control, as described in the
Change in Control Severance Plan. The Company has full discretion to change this
program at any time. For avoidance of doubt, benefits under this section will be
in lieu of, not in addition to, the severance benefits described in the
Severance Pay Plan for Executives of Carpenter Technology Corporation.

 

·                  Intellectual Property, Confidentiality and Restrictive
Covenants: In your capacity as an executive of the Company, you are exposed to
the Company’s most sensitive and proprietary information and technology, and you
will be provided with access to the Company’s most valuable and carefully
cultivated business relationships.  Accordingly, your employment is conditioned
upon your continued obligations under the Intellectual Property Agreement and
Non-Competition Agreement.

 

You represent and warrant that there are no restrictions, agreements or
understandings whatsoever that would prevent or make unlawful your execution of
this letter, that would be inconsistent or in conflict with this letter or your
obligations hereunder, or that would otherwise prevent, limit or impair your
ability to be employed by the Company.  Your ownership of or transactions in
securities of the Company will be subject to the Company’s insider trading
policies and stock ownership guidelines from time to time effect.

 

Reimbursement by the Company of any expense will be subject to Company policies
and practices in effect from time to time and will be further subject to the
requirements of Treas. Reg 1/409A-3(i)(1)(iv)(A)(3), (4) and (5). Any payment of
transfer of property to you will be subject to tax withholding to the extent
required by applicable law.

 

This letter constitutes our entire agreement and understanding regarding the
matters addressed herein, and merges and supersedes all prior or contemporaneous
discussions, agreements, and understandings of every nature between us regarding
these matters.  This letter is governed by, and enforced in accordance with, the
laws of the Commonwealth of Pennsylvania, without regard to the application of
the principles of conflicts of law.

 

To acknowledge your consent and agreement to with the foregoing, please execute
and date this letter in the space provided below and return an executed copy to
me.  This letter may be signed in multiple counterparts, each of which will be
deemed an original, and all of which together will constitute a single
instrument.

 

Congratulations.

 

--------------------------------------------------------------------------------


 

Sincerely,

 

/s/ John Rice

 

 

 

 

 

John Rice

 

 

VP, Human Resources

 

 

Carpenter Technology Corp.

 

 

 

 

 

 

 

 

ACCEPTED:

 

DATE:

 

 

 

/s/ Timothy F. Lain

 

August 8, 2018

Name: Timothy F. Lain

 

 

 

--------------------------------------------------------------------------------